Per Curiam.

In this action, petitioner alleges that he was denied a speedy trial because he was held for longer than two terms, that he was not guilty of forgery because he signed his own name to the checks on a bank in which he had an account, and that he was denied an appeal.
Petitioner was arrested in April 1963, the indictment was returned in August 1963, and petitioner was tried in December 1963. Clearly, petitioner was not detained for a longer period than is allowed by Section 2945.71 or Section 2945.72, Revised Code. Furthermore, to constitute a denial of a speedy trial, petitioner must have made a request for trial. He cannot create this defense by nonaction on his own part. State v. Cunningham, 171 Ohio St. 54, and Everhart v. Maxwell, Warden, 175 Ohio St. 514. There was no showing of any prejudice resulting from this delay.
The fact that petitioner signed his own name to the checks *87would not prevent the signing of those checks from being a violation of the Ohio statute defining forgery. See Dunham v. Maxwell, Warden, 174 Ohio St. 184, 186, and Clemons v. Alvis, Warden, 168 Ohio St. 83, 86.
Petitioner makes an argument that he was denied an appeal. The basis upon which he urges this argument is somewhat indefinite. He apparently has attempted in some manner to appeal to the Court of Appeals, but the record is vague as to the circumstances.
The petitioner has shown nothing which prejudiced him or that would entitle him to release from his present confinement.

Petitioner remanded to custody.

Tart, 0. J., Zimmerman, Matthias, O’Neill, Schneider and Brown, JJ., concur.
Herbert, J., dissents.